Exhibit99.1 News Release Trustmark Corporation Announces First Quarter 2016 Financial Results JACKSON, Miss. – April 26, 2016 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $27.0 million in the first quarter of 2016, representing diluted earnings per share of $0.40.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable June 15, 2016, to shareholders of record on June 1, 2016. First Quarter Highlights · Loans held for investment increased $176.6 million, or 10.0% annualized, from the prior quarter and $854.1 million, or 13.3%, year-over-year · Continued solid credit performance; remain adequately reserved as the allowance for both held for investment and acquired loans represented 1.09% of total held for investment and acquired loans · Revenue excluding acquired loans increased 3.0% linked quarter and 5.1% year-over-year to total $131.0 million in the first quarter · Routine noninterest expense, which excludes ORE and intangible amortization, totaled $97.0 million, remaining stable from both the prior quarter and year-over-year · Another tool for capital deployment: authorized a discretionary $100.0 million common share repurchase program through March 31, 2019 Gerard R. Host, President and CEO, stated, “Trustmark continued to achieve solid financial results.We maintained and expanded customer relationships by growing loans across our five-state franchise, while continuing to maintain solid credit quality.Routine noninterest expense remained well controlled.This past December, we introduced mobile deposit capabilities to myTrustmark℠, our consumer digital banking service, and adoption of this feature has been strong.We will continue to utilize technology to realign processes and enhance the Trustmark customer experience.During the first quarter, we authorized a discretionary $100.0 million common share repurchase program.We view this program as another capital management alternative, in addition to loan growth, acquisitions and a consistent dividend.Thanks to our associates, solid profitability and strong capital base, Trustmark remains well positioned to continue meeting the needs of our customers and creating long-term value for our shareholders.” Balance Sheet Management · Solid, diversified legacy loan growth demonstrates value of Trustmark’s five-state footprint · Held-for-investment loan growth in the Texas market primarily reflects existing construction loans migrating to permanent financing within the portfolio as well as growth in loans to state and other political subdivisions · Total deposits remained stable from the prior quarter with noninterest-bearing deposits representing approximately 29.8% of total deposits · Solid capital base continues to provide flexibility in pursuing growth opportunities Loans held for investment totaled $7.3 billion at March 31, 2016, an increase of 2.5% from the prior quarter and 13.3% from the comparable period one year earlier.Relative to the prior quarter, nonfarm, nonresidential real estate increased $156.8 million, reflecting growth in Alabama as well as migration of existing construction loans to permanent financing in the Mississippi and Texas markets.Similarly, other real estate secured loans, which include multifamily projects, expanded $62.5 million, also reflecting the migration of existing construction loans in the Texas market.Loans to state and other political subdivisions increased $52.4 million, driven primarily by growth in Texas and Alabama.Commercial and industrial loans increased $25.3 million, as growth in Tennessee, Mississippi, Florida and Texas, more than offset a marginal reduction in Alabama.Other loans, which include loans to nonprofits and real estate investment trusts, increased $21.0 million, driven principally by growth in Alabama and Tennessee. Acquired loans totaled $364.8 million at March 31, 2016, down $25.7 million from the prior quarter.Collectively, loans held for investment and acquired loans totaled $7.6 billion at March 31, 2016, up $151.0 million, or 2.0%, from the prior quarter. Deposits totaled $9.6 billion at March 31, 2016, remaining stable from the prior quarter.Trustmark continues to maintain an attractive, low-cost deposit base with approximately 60% of deposit balances in checking accounts and a total cost of deposits of 0.13%.The favorable mix of interest-bearing liabilities yielded a total cost of funds of 0.28% for the first quarter of 2016. Trustmark’s capital position remained solid, reflecting the consistent profitability of its diversified financial services businesses.At March 31, 2016, Trustmark’s tangible equity to tangible assets ratio was 9.01%, while its total risk-based capital ratio was 13.92%.Tangible book value per share was $16.50 at March 31, 2016, up 6.2% year-over-year. Credit Quality · Other real estate decreased 7.0% and 20.4% from the prior quarter and year-over-year, respectively · Net charge-offs were negligible and represented approximately 0.01% of average loans · Allowance for loan losses represented 203.24% of nonperforming loans, excluding specifically reviewed impaired loans Levels of both criticized and classified loan balances continued to reflect solid credit quality.Compared to balances one year earlier, criticized and classified loan balances decreased 5.1% and 4.0%, respectively.Relative to the prior quarter, criticized and classified loan balances increased 2.6% and 12.3%, respectively. Nonperforming loans totaled $70.7 million at March 31, 2016, up 27.8% from the prior quarter and down 8.2% year-over-year; the linked-quarter increase was primarily a result of three substandard credits moving to nonaccrual status.Nonperforming assets, which include nonperforming loans and other real estate, totaled $142.5 million, reflecting a linked-quarter increase of 7.6% and year-over-year decrease of 14.8%. Allocation of Trustmark's $69.7 million allowance for loan losses represented 1.06% of commercial loans and 0.65% of consumer and home mortgage loans, resulting in an allowance to total loans held for investment of 0.96% at March 31, 2016, representing a level management considers commensurate with the inherent risk in the loan portfolio.Collectively, the allowance for both held for investment and acquired loan losses represented 1.09% of total loans, which include held for investment and acquired loans. Unless noted otherwise, all of the above credit quality metrics exclude acquired loans and other real estate covered by FDIC loss-share agreement. Revenue Generation · Net interest income (FTE) excluding acquired loans totaled $92.2 million in the first quarter, remaining stable from the prior quarter and up 6.7% year-over-year · Noninterest income totaled $43.3 million, up 10.2% linked quarter and 2.2% year-over-year Net interest income (FTE) in the first quarter totaled $99.2 million, resulting in a net interest margin of 3.54%.Relative to the prior quarter, net interest income (FTE) decreased $4.9 million as growth in interest income from both the held for sale and held for investment loan portfolios was more than offset by decreased interest income from the acquired loan portfolio.The yield on acquired loans in the first quarter totaled 7.46% and included recoveries from settlement of debt of $1.2 million; this compares to $5.4 million in recoveries from settlement of debt in the prior quarter.Excluding acquired loans, the net interest margin in the first quarter totaled 3.40%.Comparatively, the net interest margin (FTE) excluding both acquired loans and yield maintenance payments totaled 3.38% in the first quarter of 2016, remaining relatively stable from 3.40% in the prior quarter. Noninterest income in the first quarter increased 10.2% from the prior quarter to total $43.3 million, as higher mortgage banking and other, net more than offset seasonal reductions in various fee-income categories.Service charges on deposit accounts declined $880 thousand from the prior quarter because of a seasonal reduction in NSF and overdraft fees.Bank card and other fees declined $238 thousand from the prior quarter because of a seasonal reduction in interchange income and lower revenue on interest rate swaps for commercial loan customers.Other, net increased $1.4 million from the prior quarter, resulting from decreased expense related to the FDIC indemnification asset as well as decreased partnership amortization of tax credit investments. Insurance revenue totaled $8.6 million in the first quarter, up 1.1% from the prior quarter and down 0.3% year-over-year; this performance primarily reflects growth in the group health insurance business.Trustmark will continue to focus on business development as well as leveraging recent investments and restructuring initiatives to enhance growth and profitability. Wealth management revenue in the first quarter totaled $7.4 million, down 5.4% and 7.3% from the prior quarter and year-over-year, respectively.The linked-quarter and year-over-year declines are primarily attributable to decreased revenue within investment services, somewhat reflecting volatile market conditions. Mortgage banking revenue totaled $8.7 million in the first quarter, up $4.4 million from the prior quarter and down $266 thousand year-over-year.The linked-quarter change reflects an increased fair value on mortgage loans held for sale and positive mortgage servicing hedge ineffectiveness that more than offset decreased secondary marketing gains.Mortgage loan production totaled $307.5 million, down 9.6% from the prior quarter and up 1.0% year-over-year. Noninterest Expense · Noninterest expense remained stable at $98.9 million relative to the prior quarter and comparable period one year earlier · Continued retail delivery channel optimization: will close six branches in the second quarter of 2016 across Alabama, Mississippi and Florida Excluding ORE expense and intangible amortization of $2.0 million, routine noninterest expense in the first quarter totaled $97.0 million.Salaries and benefits totaled $57.2 million and remained stable from the prior quarter.Service and fees increased 5.5%, or $758 thousand, linked quarter primarily because of additional advertising and software expense.ORE and foreclosure expense totaled $181 thousand, up from the prior quarter, while net occupancy-premises expense totaled $6.2 million, down from the prior quarter.Other expense totaled $12.0 million, down $1.0 million on a linked-quarter basis. Trustmark remains excited about the evolving role of technology in providing opportunities to expand product offerings that enhance the customer experience while reducing variable-servicing costs.Since the release of myTrustmark℠, our consumer digital banking service, adoption of online banking has notably increased with approximately two-thirds of these customers accessing myTrustmark℠ via mobile devices.Through Trustmark’s mobile-banking platform, customers are able to monitor accounts, pay bills, transfer funds, deposit checks and, more recently, track spending habits across multiple accounts, including those from other financial institutions.Trustmark will continue to expand product features and functionality to provide customers with the products and services they desire.The successful adoption of myTrustmark℠ not only enhances the customer experience, but also provides Trustmark with opportunities to realign resources, whether in the form of additional technology investments, branch office consolidations or branch office openings. To that end, in the first quarter Trustmark opened one branch office in Tuscaloosa, Alabama, and closed one branch office in Meridian, Mississippi.During the second quarter of 2016, Trustmark plans to continue its measured approach to the optimization of its retail delivery channels by closing six branch offices with limited growth opportunities across Alabama, Mississippi and Florida.Overall, Trustmark is committed to developing and maintaining relationships, while supporting investments that promote profitable revenue growth as well as reengineering and efficiency opportunities to enhance shareholder value. Additional Information As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, April 27, 2016, at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 317-3051 or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com, which will also include a slide presentation Management will review during the conference call.A replay of the conference call will also be available through Wednesday, May 11, 2016, in archived format at the same web address or by calling (877) 344-7529, passcode 10083348. Trustmark Corporation is a financial services company providing banking and financial solutions through 200 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning. You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information. These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition. Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including conditions in the housing and real estate markets in the regions in which Trustmark operates and the extent and duration of the current volatility in the credit and financial markets as well as crude oil prices, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest-bearing deposits and other low-cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions, including the potential impact of issues relating to the European financial system, and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations, or enforcement practices, or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, greater than expected costs or difficulties related to the integration of acquisitions or new products and lines of business, cyber-attacks and other breaches which could affect our information system security, natural disasters, environmental disasters, acts of war or terrorism, and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. Trustmark Investor Contacts: Trustmark Media Contact: Louis E. Greer Melanie A. Morgan Treasurer and Senior Vice President Principal Financial Officer 601-208-2979 601-208-2310 F. Joseph Rein, Jr.
